As filed with the Securities and Exchange Commission on November 8, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Commission File Number 001-14951 FEDERAL AGRICULTURAL MORTGAGE CORPORATION (Exact name of registrant as specified in its charter) Federally chartered instrumentality of the United States 52-1578738 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 1133 Twenty-First Street, N.W., Suite 600 Washington, D.C. 20036 (Address of principal executive offices) (Zip code) (202) 872-7700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filerx Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox As of November 1, 2007, the registrant had 1,030,780shares of ClassA Voting Common Stock, 500,301shares of ClassB Voting Common Stock and 8,887,839shares of ClassC Non-Voting Common Stock outstanding. PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements The following interim unaudited condensed consolidated financial statements of the Federal Agricultural Mortgage Corporation (“Farmer Mac” or the “Corporation”) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).These interim unaudited condensed consolidated financial statements reflect all normal and recurring adjustments that are, in the opinion of management, necessary to present a fair statement of the financial condition and the results of operations and cash flows of Farmer Mac for the interim periods presented.Certain information and footnote disclosures normally included in annual consolidated financial statements have been condensed or omitted as permitted by SECrules and regulations.The December 31, 2006 consolidated balance sheet presented in this report has been derived from the Corporation’s audited 2006 consolidated financial statements.Management believes that the disclosures are adequate to present fairly the condensed consolidated financial position, condensed consolidated results of operations and condensed consolidated cash flows as of the dates and for the periods presented.These interim unaudited condensed consolidated financial statements should be read in conjunction with the audited 2006 consolidated financial statements of Farmer Mac included in the Corporation’s Annual Report on Form 10-K for the year ended December 31, 2006.Results for interim periods are not necessarily indicative of those that may be expected for the fiscal year. The following information concerning Farmer Mac’s interim unaudited condensed consolidated financial statements is included in this report beginning on the pages listed below: Condensed Consolidated Balance Sheets as of September 30, 2007 and December31,2006 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 6 -2- FEDERAL AGRICULTURAL MORTGAGE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) September30, December31, 2007 2006 Assets: Cash and cash equivalents $ 572,426 $ 877,714 Investment securities 2,677,885 1,830,904 Farmer Mac Guaranteed Securities 1,294,143 1,330,418 Loans held for sale 100,503 71,621 Loans held for investment 640,863 705,745 Allowance for loan losses (1,701 ) (1,945 ) Loans held for investment, net 639,162 703,800 Real estate owned 604 2,097 Financial derivatives 5,475 9,218 Interest receivable 60,028 73,545 Guarantee and commitment fees receivable 55,287 40,743 Deferred tax asset, net 16,410 6,886 Prepaid expenses and other assets 4,060 6,727 Total Assets $ 5,425,983 $ 4,953,673 Liabilities and Stockholders' Equity: Liabilities: Notes payable: Due within one year $ 4,106,774 $ 3,298,097 Due after one year 937,241 1,296,691 Total notes payable 5,044,015 4,594,788 Financial derivatives 28,360 23,474 Accrued interest payable 39,501 36,125 Guarantee and commitment obligation 50,700 35,359 Accounts payable and accrued expenses 9,081 12,828 Reserve for losses 2,197 2,610 Total Liabilities 5,173,854 4,705,184 Stockholders' Equity: Preferred stock: Series A, stated at redemption/liquidation value, $50 per share, 700,000 shares authorized, issued and outstanding 35,000 35,000 Common stock: Class A Voting, $1 par value, no maximum authorization, 1,030,780 shares issued and outstanding 1,031 1,031 Class B Voting, $1 par value, no maximum authorization, 500,301 shares issued and outstanding 500 500 Class C Non-Voting, $1 par value, no maximum authorization, 8,873,112 and 9,075,862 shares issued and outstanding as of September 30, 2007 and December 31, 2006, respectively 8,873 9,076 Additional paid-in capital 91,602 85,349 Accumulated other comprehensive income 1,770 4,956 Retained earnings 113,353 112,577 Total Stockholders' Equity 252,129 248,489 Total Liabilities and Stockholders' Equity $ 5,425,983 $ 4,953,673 See accompanying notes to condensed consolidated financial statements. -3- FEDERAL AGRICULTURAL MORTGAGE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share amounts) ThreeMonthsEnded NineMonthsEnded September30, 2007 September30, 2006 September30, 2007 September30, 2006 Interest income: Investments and cash equivalents $ 46,621 $ 35,153 $ 127,143 $ 92,148 Farmer Mac Guaranteed Securities 18,437 18,702 56,622 55,692 Loans 11,636 12,092 34,154 35,322 Total interest income 76,694 65,947 217,919 183,162 Total interest expense 66,177 56,840 189,841 153,310 Net interest income 10,517 9,107 28,078 29,852 Recovery/(provision) for loan losses - 525 215 2,132 Net interest income after recovery/(provision) for loan losses 10,517 9,632 28,293 31,984 Non-interest income/(loss): Guarantee and commitment fees 6,421 5,548 18,633 15,885 (Losses)/gains on financial derivatives and trading assets (24,906 ) (20,320 ) (9,114 ) 1,285 Gains on sale of available-for-sale investment securities 87 - 108 - Gains on the sale of real estate owned 98 - 130 514 Representation and warranty claims income - - - 718 Other income 712 846 1,163 1,073 Non-interest (loss)/income (17,588 ) (13,926 ) 10,920 19,475 Non-interest expense: Compensation and employee benefits 3,459 3,185 10,315 8,762 General and administrative 1,982 2,357 6,556 7,689 Regulatory fees 550 588 1,650 1,763 Real estate owned operating costs, net (31 ) (11 ) (31 ) 126 Provision/(recovery) for losses 386 (643 ) 73 (747 ) Non-interest expense 6,346 5,476 18,563 17,593 (Loss)/income before income taxes (13,417 ) (9,770 ) 20,650 33,866 Income tax (benefit)/expense (5,407 ) (4,072 ) 5,249 9,975 Net (loss)/income (8,010 ) (5,698 ) 15,401 23,891 Preferred stock dividends (560 ) (560 ) (1,680 ) (1,680 ) Net (loss)/income available to common stockholders $ (8,570 ) $ (6,258 ) $ 13,721 $ 22,211 Earnings per common share: Basic (loss)/earnings per common share $ (0.82 ) $ (0.58 ) $ 1.32 $ 2.03 Diluted (loss)/earnings per common share $ (0.82 ) $ (0.58 ) $ 1.29 $ 1.98 Common stock dividends per common share $ 0.10 $ 0.10 $ 0.30 $ 0.30 See accompanying notes to condensed consolidated financial statements. -4- FEDERAL AGRICULTURAL MORTGAGE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited; in thousands) NineMonthsEnded September30,2007 September30,2006 Cash flows from operating activities: Net income $ 15,401 $ 23,891 Adjustments to reconcile net income to net cash provided by operating activities: Net accretion of premiums and discounts on loans and investments (1,530 ) (2,279 ) Amortization of debt premiums, discounts and issuance costs 98,154 95,071 Purchases of trading investment securities (9,090 ) - Proceeds from repayment and sale of trading investment securities 5,417 1,406 Purchases of loans held for sale (36,021 ) (42,098 ) Proceeds from repayment of loans held for sale 5,744 6,578 Net change in fair value of trading securities and financial derivatives 8,692 (5,101 ) Amortization of SFAS 133 transition adjustment on financial derivatives 297 429 Gain on sale of available-for-sale securities (108 ) - Gains on the sale of real estate owned (130 ) (514 ) Total (recovery)/provision for losses (142 ) (2,878 ) Deferred income taxes (5,588 ) 2,190 Stock-based compensation expense 2,452 1,693 Decrease in interest receivable 13,474 15,165 Increase in guarantee and commitment fees receivable (14,544 ) (12,818 ) (Increase)/decrease in other assets (2,276 ) 16,820 Increase/(decrease) in accrued interest payable 3,376 (3,806 ) Increase in other liabilities 11,199 137 Net cash provided by operating activities 94,777 93,886 Cash flows from investing activities: Purchases of available-for-sale investment securities (3,211,435 ) (2,744,374 ) Purchases of Farmer Mac II Guaranteed Securities and AgVantage Farmer Mac Guaranteed Securities (172,503 ) (186,416 ) Purchases of loans held for investment (51,025 ) (32,529 ) Purchases of defaulted loans (3,911 ) (5,693 ) Proceeds from repayment of investment securities 2,314,070 2,478,819 Proceeds from repayment of Farmer Mac Guaranteed Securities 201,667 185,433 Proceeds from repayment of loans 121,261 105,442 Proceeds from sale of available-for-sale investment securities 58,383 - Proceeds from sale of Farmer Mac Guaranteed Securities 2,538 3,168 Proceeds from sale of real estate owned 1,523 2,819 Net cash used in investing activities (739,432 ) (193,331 ) Cash flows from financing activities: Proceeds from issuance of discount notes 88,500,039 64,442,608 Proceeds from issuance of medium-term notes 1,261,000 375,782 Payments to redeem discount notes (88,604,301 ) (64,161,392 ) Payments to redeem medium-term notes (805,665 ) (192,000 ) Tax benefit from tax deductions in excess of compensation cost recognized 593 481 Proceeds from common stock issuance 7,531 4,051 Purchases of common stock (15,041 ) (19,378 ) Dividends paid (4,789 ) (4,957 ) Net cash provided by financing activities 339,367 445,195 Net (decrease)/increase in cash and cash equivalents (305,288 ) 345,750 Cash and cash equivalents at beginning of period 877,714 458,852 Cash and cash equivalents at end of period $ 572,426 $ 804,602 See accompanying notes to condensed consolidated financial statements. -5- NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1. Accounting Policies (a) Cash and Cash Equivalents Farmer Mac considers highly liquid investment securities with original maturities of three months or less at the time of purchase to be cash equivalents.Changes in the balance of cash and cash equivalents are reported in the condensed consolidated statements of cash flows.The following table sets forth information regarding certain cash and non-cash transactions for the nine months ended September 30, 2007 and 2006. NineMonthsEnded September30,2007 September30,2006 (in thousands) Cash paid for: Interest $ 93,345 $ 64,978 Income taxes 8,000 7,500 Non-cash activity: Real estate owned acquired through foreclosure - - Loans acquired and securitized as Farmer Mac Guaranteed Securities 1,324 3,168 (b) Allowance for Losses As of September 30, 2007, Farmer Mac maintained an allowance for losses to cover estimated probable losses on loans held, real estate owned, and loans underlying long-term standby purchase commitments (“LTSPCs”) and Farmer Mac I Guaranteed Securities issued after the Farm Credit System Reform Act of 1996 (the “1996 Act”) in accordance with Statement of Financial Accounting Standards No.5, Accounting for Contingencies (“SFAS5”), and Statement of Financial Accounting Standards No.114, Accounting by Creditors for Impairment of a Loan, as amended (“SFAS114”). The allowance for losses is increased through periodic provisions for loan losses that are charged against net interest income and provisions for losses that are charged to non-interest expense and is reduced by charge-offs for actual losses, net of recoveries.Negative provisions for loan losses or negative provisions for losses are recorded in the event that the estimate of probable losses as of the end of a period is lower than the estimate at the beginning of the period. Farmer Mac’s methodology for determining its allowance for losses incorporates the Corporation’s proprietary automated loan classification system.That system scores loans based on criteria such as historical repayment performance, loan seasoning, loan size and loan-to-value ratio.For the purposes of the loss allowance methodology, the loans in Farmer Mac’s portfolio of loans and loans underlying post-1996 Act Farmer Mac I Guaranteed Securities and LTSPCs have been scored and classified for each calendar quarter since first quarter 2000.The allowance methodology captures the migration of loan scores across concurrent and overlapping three-year time horizons and calculates loss rates separately within each loan classification for (1)loans underlying LTSPCs and (2) loans held and loans underlying post-1996 Act FarmerMacI Guaranteed Securities.The calculated loss rates are applied to the current classification distribution of Farmer Mac’s portfolio to estimate inherent losses, on the assumption that the historical credit losses and trends used to calculate loss rates will continue in the future.Management evaluates this assumption by taking into consideration factors including: -6- · economic conditions; · geographic and agricultural commodity/product concentrations in the portfolio; · the credit profile of the portfolio; · delinquency trends of the portfolio; · historical charge-off and recovery activities of the portfolio; and · other factors to capture current portfolio trends and characteristics that differ from historical experience. Management believes that its use of this methodology produces a reliable estimate of probable losses, as of the balance sheet date, for all loans held, real estate owned and loans underlying post-1996 Act Farmer Mac I Guaranteed Securities and LTSPCs in accordance with SFAS5 and SFAS114. -7- The following table summarizes the changes in the components of Farmer Mac’s allowance for losses for the three and nine months ended September 30, 2007 and 2006: September30,2007 Allowance REO Total forLoan Valuation Reserve Allowance Losses Allowance forLosses forLosses (in thousands) Three Months Ended: Beginning balance $ 1,681 $ - $ 2,197 $ 3,878 Provision/(recovery) for losses - - 386 386 Charge-offs - - (386 ) (386 ) Recoveries 20 - - 20 Ending balance $ 1,701 $ - $ 2,197 $ 3,898 Nine Months Ended: Beginning balance $ 1,945 $ - $ 2,610 $ 4,555 Provision/(recovery) for losses (215 ) 100 (27 ) (142 ) Charge-offs (49 ) (100 ) (386 ) (535 ) Recoveries 20 - - 20 Ending balance $ 1,701 $ - $ 2,197 $ 3,898 September30,2006 Allowance REO Total forLoan Valuation Reserve Allowance Losses Allowance forLosses forLosses (in thousands) Three Months Ended: Beginning balance $ 2,734 $ - $ 3,518 $ 6,252 Provision/(recovery) for losses (525 ) - (643 ) (1,168 ) Charge-offs - Recoveries - Ending balance $ 2,209 $ - $ 2,875 $ 5,084 Nine Months Ended: Beginning balance $ 4,876 $ - $ 3,777 $ 8,653 Provision/(recovery) for losses (2,132 ) 155 (902 ) (2,879 ) Charge-offs (900 ) (155 ) - (1,055 ) Recoveries 365 - - 365 Ending balance $ 2,209 $ - $ 2,875 $ 5,084 -8- The table below summarizes the components of Farmer Mac’s allowance for losses as of September 30, 2007 and December31, 2006: September30, December31, 2007 2006 (in thousands) Allowance for loan losses $ 1,701 $ 1,945 Real estate owned valuation allowance - - Reserve for losses: On-balance sheet Farmer Mac I Guaranteed Securities 857 982 Off-balance sheet Farmer Mac I Guaranteed Securities 650 679 LTSPCs 690 949 Total $ 3,898 $ 4,555 Prior to third quarter 2007, no allowance for losses had been made for loans underlying Farmer Mac I Guaranteed Securities issued prior to the 1996 Act (“Pre-1996 Act Farmer Mac I Guaranteed Securities”), AgVantage securities or securities issued under the Farmer Mac II program (“Farmer Mac II Guaranteed Securities”).Pre-1996 Act Farmer MacI Guaranteed Securities are supported by unguaranteed first loss subordinated interests, which are expected to exceed the estimated credit losses on those loans.Through June 30, 2007, Farmer Mac had not experienced any credit losses on any Pre-1996 Act Farmer Mac I Guaranteed Securities.In third quarter 2007, Farmer Mac charged off $0.4 million related to one loan underlying Pre-1996 Act Farmer Mac I Guaranteed Securities.The remaining $3.2million of Pre-1996 Act Farmer Mac I Guaranteed Securities represent interests in seasoned performing loans with low loan-to-value ratios.Farmer Mac does not expect to incur any further losses on the remaining Pre-1996 Act Farmer Mac I Guaranteed Securities in the future.Each AgVantage security is a general obligation of an issuing institution approved by Farmer Mac and is collateralized by eligible mortgage loans.As of September 30, 2007, there were no probable losses inherent in Farmer Mac’s AgVantage securities due to the high credit quality of the obligors, as well as the underlying collateral.As of September 30, 2007, Farmer Mac had not experienced any credit losses on any AgVantage Securities and does not expect to incur any such losses in the future.The guaranteed portions collateralizing Farmer Mac II Guaranteed Securities are guaranteed by the United States Department of Agriculture (“USDA”).Each USDA guarantee is an obligation backed by the full faith and credit of the United States.As of September 30, 2007, Farmer Mac had not experienced any credit losses on any Farmer Mac II Guaranteed Securities and does not expect to incur any such losses in the future. As of September 30, 2007, Farmer Mac individually analyzed $14.6 million of its $43.3million of impaired assets for collateral shortfalls against updated appraised values, other updated collateral valuations or discounted values.Farmer Mac evaluated the remaining $28.7million of impaired assets for which updated valuations were not available in the aggregate in consideration of their similar risk characteristics and historical statistics.All of the $14.6million of assets analyzed individually were adequately collateralized.Accordingly, Farmer Mac did not record any specific allowances as of September 30, 2007.Similarly, as of December 31, 2006, Farmer Mac did not record any specific allowances related to its $56.9million of impaired assets as of that date. -9- Farmer Mac recognized interest income of approximately $1.1 million and $2.9 million on impaired loans during the three months and nine months ended September 30, 2007, respectively, compared to $1.4 million and $3.4 million, respectively, during the same periods in 2006.During the three months and nine months ended September 30, 2007, Farmer Mac’s average investment in impaired loans was $44.5 million and $50.1 million, respectively, compared to $64.8 million and $67.2 million, respectively, for the same periods in 2006. (c) Financial Derivatives Farmer Mac enters into financial derivative transactions principally to protect against risk from the effects of market price or interest rate movements on the value of certain assets, future cash flows or debt issuance, not for trading or speculative purposes.Farmer Mac enters into interest rate swap contracts principally to adjust the characteristics of its short-term debt to match more closely the cash flow and duration characteristics of its longer-term mortgage and other assets, and also to adjust the characteristics of its long-term debt to match more closely the cash flow and duration characteristics of its short-term assets, thereby reducing interest rate risk and also to derive an overall lower effective cost of borrowing than would otherwise be available to Farmer Mac in the conventional debt market.Farmer Mac is required also to recognize certain contracts and commitments as derivatives when the characteristics of those contracts and commitments meet the definition of a derivative as promulgated by Statement of Financial Accounting Standards No.133, Accounting for Derivative Instruments and Hedging Activities, as amended (“SFAS133”). Farmer Mac manages the interest rate risk related to loans it has committed to acquire, but has not yet purchased and permanently funded, through the use of forward sale contracts on mortgage-backed securities and the debt of other government-sponsored enterprises (“GSEs”) and futures contracts involving U.S. Treasury securities.Farmer Mac uses forward sale contracts on GSE securities to reduce its interest rate exposure to changes in both Treasury rates and spreads on Farmer Mac debt and Farmer Mac Guaranteed Securities.The notional amounts of these contracts are determined based on a duration-matched hedge ratio between the hedged item and the hedge instrument.Gains or losses generated by these hedge transactions should offset changes in funding costs or Farmer Mac Guaranteed Securities sale prices that occur during the hedge period. All financial derivatives are recorded on the balance sheet at fair value as a freestanding asset or liability in accordance with SFAS 133.Farmer Mac does not designate its financial derivatives as fair value hedges or cash flow hedges; therefore, the changes in the fair values of financial derivatives are reported as gains or losses on financial derivatives and trading assets in the condensed consolidated statements of operations. -10- The following table summarizes information related to Farmer Mac’s financial derivatives as of September 30, 2007 and December 31, 2006: September30,2007 December31,2006 Notional Fair Notional Fair Amount Value Amount Value (in thousands) Interest rate swaps: Pay-fixed $ 1,340,945 $ (19,509 ) $ 803,436 $ (9,982 ) Receive-fixed 1,303,900 (3,993 ) 810,482 (7,111 ) Basis 161,967 619 335,065 2,531 Treasury futures 1,000 (3 ) - - Agency forwards 2,618 1 71,045 306 Total $ 2,810,430 $ (22,885 ) $ 2,020,028 $ (14,256 ) As of September 30, 2007, Farmer Mac had approximately $0.5 million of net after-tax unrealized losses on financial derivatives included in accumulated other comprehensive income related to the SFAS133 transition adjustment.These amounts will be reclassified into earnings in the same period or periods during which the hedged forecasted transactions (either the payment of interest or the issuance of discount notes) affect earnings or immediately when it becomes probable that the original hedged forecasted transaction will not occur within two months of the originally specified date.Over the next 12 months, Farmer Mac estimates that $0.3 million of the amount currently reported in accumulated other comprehensive income will be reclassified into earnings. As of September 30, 2007, Farmer Mac had outstanding basis swaps with a related party with a notional amount of $162.0 million and a fair value of $0.6 million.
